          Case 3:20-cv-00964-JAM Document 6 Filed 07/17/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 MATTHEW ALLEN,
     Plaintiff,

         v.                                                       No. 3:20cv964 (JAM)

 JOHN HARKINS,
      Defendant.


                ORDER TO SHOW CAUSE WHY COMPLAINT
        SHOULD NOT BE DISMISSED PURSUANT TO 28 U.S.C. § 1915(e)(2)(B)

       Plaintiff Matthew Allen has filed a pro se civil rights complaint pursuant to 42 U.S.C. §

1983 against defendant John Harkins. Because it appears that the complaint does not allege facts

that give rise to plausible grounds for relief, the Court issues this order to show cause for Allen

to file a response by July 24, 2020.

                                           BACKGROUND

       On July 13, 2020, Allen filed a pro se complaint against Harkins alleging that Harkins

was a local police officer who conducted a traffic stop of Allen’s car and arrested Allen for

driving under the influence. Doc. #1 at 5. The complaint alleges that the arrest was “an unlawful

seizure/false arrest because his BAC [blood alcohol content] on the breathalyzer was only .02,”

below the legal limit. Ibid. On the other hand, Allen describes how he told the officer that he had

had three beers at a bar and smoked marijuana earlier that day. Id. at 6. Allen alleges that

“[t]hough I truly believe I was not-guilty of this crime the Clinton PD officer arrested me for,

after reading the arrest report, I am of the opinion the officer’s arrest was valid and other than

being somewhat harsh and inaccurate in his arrest report based on the way I remember the

situation, the officer was not guilty of any misconduct.” Ibid.



                                                  1
           Case 3:20-cv-00964-JAM Document 6 Filed 07/17/20 Page 2 of 4




                                              DISCUSSION

        The Court has authority to review and dismiss a complaint if it is “frivolous or

malicious,” if it “fails to state a claim on which relief may be granted,” or if it “seeks monetary

relief against a defendant who is immune from such relief.” See 28 U.S.C. § 1915(e)(2)(B). If a

plaintiff is a pro se litigant, the Court must afford the complaint a liberal construction and

interpret it to raise the strongest grounds for relief that its allegations suggest. See, e.g., Sykes v.

Bank of America, 723 F.3d 399, 403 (2d Cir. 2013). Still, even a pro se complaint may not

survive dismissal if its factual allegations do not establish at least plausible grounds for a grant of

relief. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

        In the ordinary course, the Court will not dismiss a complaint sua sponte without

affording the plaintiff a reasonable opportunity to respond to the concerns that would warrant

dismissal. See Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007). The purpose of this ruling is

to state the Court’s concerns so that Allen may promptly respond or file an amended complaint

that addresses these concerns.

        The Fourth Amendment to the U.S. Constitution protects the right of the people to be free

from unreasonable search or seizure. See U.S. Const. amend. IV. A false arrest claim under the

Fourth Amendment requires a showing that there was no probable cause for the arrest. See Berg

v. Kelly, 897 F.3d 99, 110 (2d Cir. 2018). “An officer has probable cause to arrest when he or she

has knowledge or reasonably trustworthy information of facts and circumstances that are

sufficient to warrant a person of reasonable caution in the belief that the person to be arrested has

committed ... a crime.” Stansbury v. Wertman, 721 F.3d 84, 89 (2d Cir. 2013). Probable cause is

a “fluid” standard that “does not demand hard certainties or mechanistic inquiries”; nor does it



                                                    2
          Case 3:20-cv-00964-JAM Document 6 Filed 07/17/20 Page 3 of 4



“demand that an officer's good-faith belief that a suspect has committed or is committing a crime

be correct or more likely true than false.” Zalaski v. City of Hartford, 723 F.3d 382, 389–90 (2d

Cir. 2013) (citing Texas v. Brown, 460 U.S. 730, 742 (1983)).

       In other words, the requirement of probable cause does not mean that the officer must be

actually right that an arrestee has committed a crime but only that the officer have reasonable

grounds at the time to conclude that the arrestee has committed a crime. Moreover, where as here

a plaintiff seeks to hold an officer liable to pay money damages for a false arrest, the officer is

entitled to qualified immunity so long as he had even arguable probable cause to believe that a

crime occurred. See, e.g., Betts v. Shearman, 751 F.3d 78, 83 (2d Cir. 2014); Ozga v. Elliot, 150

F. Supp. 3d 178, 189 (D. Conn. 2015).

       Although Allen alleges that he was subject to false arrest, he also states that “the officer’s

arrest was valid” and that Harkins “was not guilty of any misconduct.” Doc. #1 at 5. Indeed,

Allen acknowledges that he told Harkins that he drank three beers and smoked marijuana on the

same day prior to the traffic stop. These allegations suggest to me that, although Allen disputes

that he was actually guilty of driving under the influence, he does not dispute that Allen had at

least arguable probable cause at the time to believe that Allen was driving under the influence. If

Harkins had arguable probable cause to arrest Allen, then Harkins would be entitled to qualified

immunity from Allen’s claim against him.

       Apart from whether there was arguable probable cause to support an arrest, a false arrest

claim requires proof that there was a favorable termination of the charge for which the arrest

occurred and no other basis for a valid arrest. See, e.g., Miles v. City of Hartford, 445 F. App'x.

379, 383 (2d Cir. 2011) (citing Roesch v. Otarola, 980 F.2d 850, 853-54 (2d Cir. 1992)); Miller

v. Stallworth, 2018 WL 3974730, at *4 (D. Conn. 2018). Here, however, the complaint does not



                                                  3
            Case 3:20-cv-00964-JAM Document 6 Filed 07/17/20 Page 4 of 4



allege any facts concerning the subsequent disposition of any charges for which Allen was

arrested. Accordingly, the complaint does not allege a necessary element to support a false arrest

claim.

                                            CONCLUSION

         For the reasons stated above, it appears that the complaint is subject to dismissal on the

ground that that there was at least arguable probable cause for Harkins to arrest Allen and on the

ground that Allen has not alleged that the charge or charges for which he was arrested were later

terminated in his favor. The Court will allow Allen an opportunity to file a response by July 27,

2020, to explain why this action should not be dismissed or to file by that date an amended

complaint that sets forth factual allegations to overcome the concerns stated in this ruling.

         It is so ordered.

         Dated at New Haven this 17th day of July 2020.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                  4
